

117 S829 IS: TRICARE Fairness for National Guard and Reserve Retirees Act
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 829IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Portman (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve the TRICARE program for certain members of the Retired Reserve of the reserve components.1.Short titleThis Act may be cited as the TRICARE Fairness for National Guard and Reserve Retirees Act.2.TRICARE for members of the retired reserve(a)Adjustment of eligibilityParagraph (2) of section 1074(b) of title 10, United States Code, is amended to read as follows:(2)Paragraph (1) does not apply to a member or former member eligible for retired pay for non-regular service under chapter 1223 of this title who is under 60 years of age unless such member or former member is in receipt of such pay (or would be in receipt of such pay but for section 5304 or 5305 of title 38)..(b)TRICARE Retired ReserveSection 1076e(a) of title 10, United States Code, is amended—(1)in paragraph (1), by striking who is qualified for a non-regular retirement at age 60 under chapter 1223 of this title, but is not age 60, and inserting described in paragraph (3); and(2)by adding at the end the following new paragraph:(3)A member of the Retired Reserve of a reserve component of the armed forces is described in this paragraph if the member—(A)is qualified for a non-regular retirement at age 60 under chapter 1223 of this title;(B)is not age 60; and(C)is not in receipt of retired pay under such chapter, unless the member is not in receipt of such retired pay due to the application of section 5304 or 5305 of title 38..(c)Effective dateThe amendments made by this section shall take effect January 1, 2022.